DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 17 August 2022. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action. Examiner acknowledges Claim 5 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to the Specification have been fully considered and are persuasive.  The Objection to the Specification has been withdrawn. 
Applicant’s arguments with respect to Claims 4, 6, 7, 9, and 10 have been fully considered and are persuasive.  The Objection to Claims 4, 6, 7, 9, and 10 has been withdrawn. 
Applicant’s arguments with respect to Claims 1, 3, 4, and 6 - 9 have been fully considered and are persuasive.  The previous 112(a) Rejection of Claims 1, 3, 4, and 6 - 9 has been withdrawn. 
Applicant’s arguments with respect to Claims 8 - 10 have been fully considered and are persuasive.  The previous 112(b) Rejection of Claims 8 - 10 has been withdrawn. 
Applicant’s arguments with respect to Claims 3, 4, 6, 7, and 8 have been fully considered and are persuasive.  The 112(d) Rejection of Claims 3, 4, 6, 7, and 8 has been withdrawn. 

Claim Objections
Claim 11 is objected to because of the following informalities:  
Regarding Claim 11, the claim utilizes “though” where it should read “through”
Regarding Claim 11, the claim utilizes “with respect” where it should read “with respect to”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, and 6 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 3, 4, 6, and 7, the claims recite the “test device is configured to change how waterproof it is ….” The disclosed test device consists essentially of plates, through holes, and waterproof mesh. There is no disclosure of any moving parts. As such, there is no disclosure of the test device itself being configured to alter/change its own “waterproofness”. For example with respect to Claim 3, there is no disclosure of any structure of the test device that changes the number of plates. Similar can be said regarding the changes described in Claims 4, 6, and 7. 
As such, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and amount to NEW MATTER.
Regarding Claim 8, the claim recites “the test device is configured to test how waterproof the electronic apparatus is by measuring water leakage.” The disclosed test device consists essentially of plates, through holes, and waterproof mesh. There is no disclosure of any measuring equipment forming part of the “test device”. The disclosure states “test equipment” is used to determine water leakage. See Page 4 of the filed specification. 
As such, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and amount to NEW MATTER.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 and 6 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “the layer of waterproof mesh completely covers the first through hole, the second through hole, the lower surface of the first plate, and the upper surface of the second plate, so as to adjust a first roughness of the lower surface of the first plate and a second roughness of the upper surface of the second plate”. Roughness is term in the art used to describe the finish of a surface. It is unclear as to how “waterproof mesh” can affect the “roughness”/adjust the “roughness” of a surface of any plate as “waterproof mesh” is not part of the plate surface itself, thus rendering the claim indefinite. 
Regarding Claim 11, the claim recites “the first th[r]ough hole and the third th[r]ough hole are located on a same side with respect [to] the second th[r]ough hole”. It is unclear as to the “side” of what the claim is referring to, thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

Conclusion
A proper search and determination of allowable subject matter was not possible due to the 112 Rejections outlined above. Upon applicant' s amendment to overcome the rejections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856